Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (the “Agreement”), made and entered into as of August 11,
2017 by and between Endurance International Group Holdings, Inc., a Delaware
corporation (together with its successors and assigns permitted under this
Agreement, the “Company”) and Jeffrey H. Fox (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to employ the Executive as its President and Chief
Executive Officer as of and following the Effective Date (as defined below) and
desires to memorialize the terms and conditions of such employment in this
Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Parties agree as follows:

1.    DEFINITIONS. As used in this Agreement, capitalized terms shall have the
meanings set forth in this Agreement. The following capitalized terms shall have
the following meanings:

(a)    “Affiliate” of a Person shall mean a Person that directly or indirectly
Controls, is Controlled by, or is under common Control with the Person
specified.

(b)    “Annual Bonus” shall mean the annual cash bonus, if any, payable to the
Executive in respect of any given calendar year pursuant to Section 5 of this
Agreement.

(c)    “Base Salary” shall mean the annual rate of base salary provided for in
Section 4 below or any increased annual rate of base salary granted to the
Executive pursuant to Section 4 of this Agreement.

(d)    “Board” shall mean the Board of Directors of the Company.

(e)    “Cause” shall mean:

(i)    a continued failure of the Executive to perform his duties and
responsibilities (other than as a result of physical or mental illness or
injury) after receipt of written notice from the Board of such failure, provided
that the Executive shall have 30 calendar days after the date of receipt of such
notice in which to cure such failure (to the extent cure is possible);

(ii)    the Executive’s willful misconduct or gross negligence which is
materially injurious to the Company or any of its Affiliates (whether
financially, reputationally or otherwise);

(iii)    a breach by the Executive of his fiduciary duty or duty of loyalty to
the Company or its Affiliates which is materially injurious to the Company or
any of its Affiliates (whether financially, reputationally or otherwise);

 

1



--------------------------------------------------------------------------------

(iv)    the indictment (or the legal equivalent) of the Executive for any felony
or other serious crime involving moral turpitude; or

(v)    the Executive’s (A) breach of any restrictive covenant regarding
competition or solicitation or (B) material breach of any other restrictive
covenant (including, without limitation, non-disclosure of confidential
information), in each case to which he is subject pursuant to this Agreement or
any other agreement with the Company or any of its Affiliates (the “Restrictive
Covenants”); provided that, in the case of a breach described in clause (v)(B)
above, the Board shall provide the Executive with written notice of such breach
and the Executive shall have 30 calendar days after the date of receipt of such
notice in which to cure such failure (to the extent cure is possible).

(f)    A “Change in Control” shall mean the occurrence of one or more of the
following events:

(i)    the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, and amended
(the “Exchange Act”)) (a “13D Person”) of beneficial ownership of any capital
stock of the Company if, after such acquisition, such 13D Person beneficially
owns (within the meaning of Rule 13d-3 under the Exchange Act) 50% or more of
either (x) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (y) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this subsection (i), the following acquisitions
shall not constitute a Change in Control: (I) any acquisition directly from the
Company (excluding an acquisition pursuant to the exercise, conversion or
exchange of any security exercisable for, convertible into or exchangeable for
common stock or voting securities of the Company, unless the 13D Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company) or (II) any
acquisition by any corporation pursuant to a Business Combination (as defined
below) which complies with clauses (x) and (y) of subsection (iii) of this
definition; or

(ii)    a change in the composition of the Board that results in the Continuing
Directors (as defined below) no longer constituting a majority of the Board (or,
if applicable, the Board of Directors of a successor corporation to the
Company), where the term “Continuing Director” means at any date a member of the
Board (x) who was a member of the Board on the date of the initial adoption of
this Agreement by the Board or (y) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (y) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or

 

2



--------------------------------------------------------------------------------

(iii)    the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (x) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) (such resulting or acquiring corporation is referred
to herein as the “Acquiring Corporation”) in substantially the same proportions
as their ownership of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, respectively, immediately prior to such Business
Combination and (y) no 13D Person (excluding any employee benefit plan (or
related trust) maintained or sponsored by the Company or by the Acquiring
Corporation) beneficially owns, directly or indirectly, 50% or more of the
then-outstanding shares of common stock of the Acquiring Corporation, or of the
combined voting power of the then-outstanding securities of such corporation
entitled to vote generally in the election of directors (except to the extent
that such ownership existed prior to the Business Combination); or

(iv)    the liquidation or dissolution of the Company;

provided, however, that to the extent required with respect to any payment
hereunder that is subject to Section 409A of the Code, the Change in Control
must be a “change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i).

(g)    “Change in Control Period” shall mean the period beginning on the date
that is nine months prior to the date on which a Change in Control is
consummated (provided that negotiations relating to the Change in Control are
ongoing on the Termination Date) and ending on the second anniversary of the
date on which the Change in Control is consummated.

(h)    “COBRA” shall mean the Consolidated Omnibus Budget Reconciliation Act.

(i)    “Code” shall mean the Internal Revenue Code of 1986, as amended, and all
rules and regulations promulgated thereunder.

(j)    “Company Employee” shall mean an employee or director of or for the
Company or any of its subsidiaries (to the extent such subsidiary is engaged in
a Competing Business).

(k)    “Competing Business” shall mean any business engaged in a line of
business in which the Company or its subsidiaries (i) is engaged as of the
Termination Date, (ii) has memorialized plans (electronically or otherwise) to
become engaged within the six-month period immediately following the Termination
Date or (iii) has plans of which the Executive knows (or of which there is a
reasonable expectation that the Executive should have known) to become engaged
within the six-month period immediately following the Termination Date.

 

3



--------------------------------------------------------------------------------

(l)    “Control” shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise.

(m)    “Effective Date” shall mean the date specified in Section 2 below.

(n)    “Person” shall mean an individual, partnership, corporation, limited
liability company, unincorporated organization, trust or joint venture, or a
governmental agency or political subdivision thereof.

(o)    “Restricted Period” shall mean the period beginning on the Termination
Date and ending two years after the Termination Date, provided that any
violations of the Restrictive Covenants during the such period shall extend the
Restricted Period by the period of any such violations.

(p)    “Stock Incentive Plan” shall mean the Amended and Restated Endurance
International Group Holdings, Inc. 2013 Stock Incentive Plan (or its successor).

(q)    “Term of Employment” shall mean the period specified in Section 2 below.

(r)    “Termination Date” shall mean the date specified in Section 10(b).

(s)    “Work Product” shall mean all ideas, works of authorship, inventions and
other creations, whether or not patentable, copyrightable, or subject to other
intellectual-property protection, that are made, conceived, developed or worked
on in whole or in part by the Executive while employed by the Company and/or any
of its Affiliates, that relate in any manner whatsoever to the business,
existing or proposed, of the Company and/or any of its Affiliates, or any other
business or research or development effort in which the Company and/or any of
its Affiliates engages during the Term of Employment.

2.    TERM OF EMPLOYMENT.

The term of this Agreement shall commence effective as of the date the
Executive’s employment with the Company commences (the “Effective Date”) and
will continue until terminated (the “Term of Employment”). During the Term of
Employment, the Executive shall be an at-will employee of the Company and the
Executive’s employment and the Term of Employment shall be freely terminable by
either the Executive or the Company, for any reason, at any time, with or
without Cause or notice (except as set forth herein).

 

4



--------------------------------------------------------------------------------

3.    POSITION, DUTIES AND RESPONSIBILITIES.

(a)    During the Term of Employment, the Executive shall be employed as the
President and Chief Executive Officer of the Company and shall have such duties,
responsibilities and authority as shall be reasonably determined from time to
time by the Board commensurate with his position as President and Chief
Executive Officer of a publicly traded company. The Executive shall perform his
services as President and Chief Executive Officer primarily from the Company’s
headquarters, which are currently located in Burlington, Massachusetts, or such
other location approved by the Board, and travelling as required by the
Executive’s job duties. The Executive agrees that he will rent or purchase a
residence in the vicinity of the Company’s headquarters. Further, the Executive
shall (i) serve on such boards of directors of subsidiaries of the Company
and/or (ii) hold such corporate officer titles and positions of the Company and
any of its subsidiaries, as may be requested by the Board in its sole
discretion, in any such case without additional compensation therefor. The
Executive, in carrying out his duties under this Agreement, shall report
directly to the Board. During the Term of Employment, the Company shall nominate
the Executive in accordance with the terms of the Company’s Bylaws and its
corporate governance guidelines and recommend that the Executive be elected as a
member of the Board. Except as may in the future be mutually agreed by the Board
and the Executive, all employees of the Company (other than the members of the
Company’s internal audit department) shall report to the Executive or one of his
direct reports. During the Term of Employment, subject to Section 3(b) and
except for permitted vacation periods and reasonable periods of illness, the
Executive shall devote substantially all of his business time and attention to
the performance of his duties hereunder and shall use his reasonable best
efforts, skills and abilities to promote the Company’s interests.

(b)    Nothing herein shall preclude the Executive from (i) continuing to serve
as a director and advisor on the board of directors of the corporations and
entities set forth on Schedule I hereto, (ii) serving on any other board of
directors with the prior express written consent of the Board, (iii) serving on
the boards of a reasonable number of trade associations and civic or charitable
organizations and (iv) managing personal investments, so long as such activities
set forth in this Section 3(b) do not conflict or materially interfere with the
effective discharge of his duties and responsibilities under Section 3(a) above.

(c)    For so long as the Executive is providing services to the Company, the
Executive agrees that CG Core Value Fund, L.P. (the “Fund”) shall not make any
investment in (i) the Company or (ii) any entity listed on Schedule II hereto
and that the Executive shall not provide services to the The Circumference Group
LLC or the Fund (other than in his capacity as a board member or in order to
manage his personal investments as contemplated by Section 3(b)(iv) hereof)).

4.    BASE SALARY.

The Executive shall be paid an annualized gross Base Salary, payable in
accordance with the regular payroll practices of the Company, of $750,000. The
Base Salary shall be reviewed annually for increase (but not decrease) in the
sole discretion of the Board or the Compensation Committee.

 

5



--------------------------------------------------------------------------------

5.    ANNUAL BONUS OPPORTUNITY.

During the Term of Employment, the Executive shall be eligible to earn an Annual
Bonus pursuant to the terms and conditions of the Company’s annual Management
Incentive Plans, subject to the Executive’s continued employment through the
date on which payments are made under the applicable Management Incentive Plan,
except as otherwise provided in Section 11 hereof. A copy of the Company’s 2017
Management Incentive Plan has been provided to the Executive. For purposes of
the Company’s annual Management Incentive Plans, the Executive’s individual
target bonus percentage shall be 100% (the “Target Annual Bonus Opportunity”).
Notwithstanding the foregoing, the Executive shall not be eligible to
participate in the Company’s 2017 Management Incentive Plan.

6.    EQUITY INTERESTS.

(a)    On the Effective Date, the Company shall grant to the Executive an equity
award with a total value of $10,375,000 at grant (the “Grant Value”), split
between (i) an award of 1,032,500 restricted stock units (the “RSU Award”) to be
taken into account for purposes of the Grant Value at the closing stock price
per share of the Company’s common stock on the date on which this Agreement is
approved by the Board (the “Closing Price”) and (ii) an option to purchase
shares of the Company’s common stock (“Stock Option Grant”), determined as set
forth below, but which shall have an exercise price per share equal to the
closing stock price per share of the Company’s common stock on the Effective
Date. The RSU Award and the Stock Option Grant shall be granted under the
Company’s Stock Incentive Plan and shall be subject to the terms and conditions
of the agreements and notices under which they are issued to the extent not
inconsistent with the terms and conditions of this Agreement. 282,500 of the
restricted stock units subject to the RSU Award shall vest immediately on the
Effective Date, but will be subject to a requirement that the Executive hold the
shares underlying such RSUs until the earliest of (A) the third anniversary of
the Effective Date, (B) the Executive’s death, (C) the Executive’s Disability
and (D) a Change in Control of the Company and that the Executive timely pay the
Company directly any withholding taxes required with respect to such vesting and
distribution of shares. The remaining 750,000 restricted stock units subject to
the RSU Award shall vest over a 3-year period, with 250,000 of such units
vesting on each anniversary of the Effective Date. The Stock Option Grant shall
vest over a 3-year period, with one-third of the total number of shares subject
to the Stock Option Grant vesting on the first anniversary of the Effective Date
and the remaining portion of the shares subject to the Stock Option Grant
vesting in equal monthly installments thereafter. The number of shares subject
to the Stock Option Grant will be equal to the quotient obtained by dividing
(i) the Stock Option Grant Value (as defined below) by (ii) the Stock Option
Grant Value per Option (as defined below).

(i)     For purposes of this Section 6(a):

(A)    “Stock Option Grant Value” means an amount equal to the Grant Value minus
the RSU Award Value (as defined below), if such difference is a positive number,
and means $0, if such difference is less than or equal to $0.

(B)    “RSU Award Value” means an amount equal to: (1) the number of restricted
stock units subject to the RSU Award (i.e. 1,032,500) multiplied by (2) the
Closing Price.

 

6



--------------------------------------------------------------------------------

(C)    “Stock Option Grant Value per Option” shall mean: (1) the Closing Price
multiplied by (2) 50%.

(b)    The Executive shall be eligible to participate in the Company’s annual
equity grant program starting in Spring 2019, with grant timing, award value and
type determined at the Board or Compensation Committee’s discretion. Any annual
equity grants shall be made to the Executive consistent with his role as
President and Chief Executive Officer and based on then-current competitive
market values (i.e., survey data and/or peer company benchmarking (in the Board
or Compensation Committee’s discretion)) at such times as annual equity awards
are made to other executives of the Company.

(c)    Notwithstanding any provision of the Stock Incentive Plan or the
applicable award agreement to the contrary, in the event that, during the Change
in Control Period, the Executive’s employment hereunder is (x) terminated by the
Company without Cause, other than due to Disability or death or (y) the
Executive resigns for Good Reason, all of the Executive’s then unvested equity
awards will accelerate and vest in full upon the later to occur of (i) the
consummation of the Change in Control and (ii) the Termination Date (it being
understood that if the Termination Date occurs before the consummation of the
Change in Control, the Executive’s equity awards shall remain outstanding but
shall not continue to vest in accordance with their terms until such time as the
Change in Control occurs). In addition, in the event the acquiring or succeeding
corporation in a Change in Control does not agree to assume the Executive’s
outstanding equity awards as of immediately prior to the Change in Control, or
substitute substantially equivalent awards therefor, all of the Executive’s then
outstanding but unvested equity awards will accelerate and vest in full
immediately prior to the consummation of the Change in Control, with any such
awards subject to performance standards being vested at the target amount
associated with their grant, unless the Board or the Compensation Committee
determines that some higher level of vesting is appropriate.

7.    EMPLOYEE BENEFIT PROGRAMS.

During the Term of Employment, the Executive shall be entitled to participate in
any employee retirement, welfare and fringe benefit plans and programs made
available to the Company’s senior executive officer level employees generally,
as such plans or programs may be in effect from time to time. The Company shall
pay the expenses associated with the Executive’s participation in such benefit
plans to the same extent the Company pays the expenses associated with the
participation by other similarly situated senior executive officer level
employees of the Company.

8.    REIMBURSEMENT OF BUSINESS AND OTHER EXPENSES; PERQUISITES; VACATIONS.

(a)    Business Expenses. The Executive is authorized to incur reasonable
expenses in carrying out his duties and responsibilities under this Agreement
and the Company shall promptly reimburse him for all reasonable business
expenses incurred in connection with the performance of his duties hereunder,
subject to the Executive’s provision of reasonable documentation of such
expenses in accordance with the Company’s business expense reimbursement policy
as may be in effect from time to time.

 

7



--------------------------------------------------------------------------------

(b)    Perquisites. During the Term of Employment, the Executive shall be
entitled to any perquisites that are generally offered to other senior executive
officers of the Company, on terms and conditions as determined by the Company
from time to time.

(c)    Vacation. Consistent with Company’s policy for executive employees, the
Executive will not accrue paid vacation but will be entitled to take vacation in
accordance with the Company’s Flexible Time Away Policy, in consultation with
the Board.

(d)    Airplane Usage Reimbursement. The Company will reimburse Executive for
private plane costs at a rate of $4,125.00 per hour when the Executive’s private
plane is used for Company business purposes. The Executive shall submit a
summary of hourly usage, incidentals purchased on flights, passenger lists and
other information reasonably requested by the Company or required by the
Company’s business expense reimbursement policy as in effect from time to time.

(e)    Attorneys’ Fees. The Company shall pay the Executive’s attorneys’ fees
incurred in connection with the negotiation of this Agreement and related
agreements up to a maximum of $25,000. Payment of attorneys’ fees shall be made
directly to Executive’s attorney following prompt receipt of an invoice from the
Executive’s attorney.

9.    TERMINATION OF EMPLOYMENT.

(a)    Death. The Executive shall terminate employment with the Company, and the
Term of Employment shall terminate, upon the Executive’s death.

(b)    Disability. The Company shall be entitled to terminate the Executive’s
employment for Disability if the Executive has experienced a permanent
disability as defined in the Company’s long-term disability plans (a
“Disability”). The termination of the Executive’s employment by the Company for
Disability shall not be considered a termination without Cause for purposes of
this Agreement.

(c)    For or Without Cause or Voluntarily (Other Than for Good Reason). The
Company may terminate the Executive’s employment for Cause or without Cause. The
Executive may voluntarily terminate his employment, other than for Good Reason
(“Voluntary Resignation”), provided that the Executive provides the Company with
notice of his intent to terminate his employment at least thirty (30) days in
advance of the Termination Date.

(d)    Good Reason. The Executive may terminate his employment with the Company
for Good Reason. For purposes of this Agreement, “Good Reason” shall mean, in
connection with the Executive’s termination of employment, the occurrence of any
of the following events without his consent:

(i)    a diminution in title or change in reporting relationship or material
diminution in the Executive’s duties, authority and responsibilities;

(ii)    the Company’s material breach of this Agreement, including the failure
to timely pay Base Salary or any other amounts due under this Agreement;

 

8



--------------------------------------------------------------------------------

(iii)    a relocation of the Executive’s primary work location after the
Effective Date (or from such location as the Board has later established as his
primary work location with his consent) such that his daily commute is increased
by more than 40 miles; or

(iv)     a material reduction in the Executive’s Base Salary or Target Annual
Bonus Opportunity;

provided that, within 90 days following the first occurrence of any of the
events set forth in clauses (i), (ii), (iii), or (iv), the Executive shall have
delivered written notice to the Company of his intention to terminate his
employment for Good Reason, which notice specifies in reasonable detail the
circumstances claimed to give rise to the Executive’s right to terminate
employment for Good Reason, the Executive provides the Company with at least 30
days to cure the circumstances and, if the Company is not successful in curing
the circumstances, the Executive terminates his employment within 60 days of the
Company’s failure to cure such circumstances.

10.    PROCEDURE FOR TERMINATION OF EMPLOYMENT.

(a)    Notice of Termination of Employment. Any termination of the Executive’s
employment with the Company (other than a termination of employment on account
of the death of the Executive) shall be communicated by written “Notice of
Termination” to the other party hereto in accordance with Section 27 hereof.

(b)    Termination Date. The Termination Date shall mean: (i) if the Executive’s
termination of employment occurs due to the Executive’s death, the date of the
Executive’s death; (ii) if the Executive’s termination of employment occurs due
to the Executive’s Disability, the date on which the Executive receives a Notice
of Termination from the Company; (iii) if the Executive’s termination of
employment occurs due to the Executive’s Voluntary Resignation, the date
specified in the notice given pursuant to Section 9(c) hereof, which shall not
be less than thirty (30) days after Company’s receipt of the Notice of
Termination (unless the Board waives part or all of such notice period); (iv) if
the Executive’s termination of employment occurs due to the Executive’s
termination for Good Reason, the date of his termination in accordance with
Section 9(d) hereof; and (v) if the Executive’s termination of employment occurs
for any other reason, the date on which a Notice of Termination is given or any
later date (within thirty (30) days, or any alternative time period agreed upon
by the Parties, after the giving of such Notice of Termination) set forth in
such Notice of Termination. Effective as of the Termination Date, unless
otherwise determined by the Board, the Executive shall be deemed to have
resigned from any and all positions he then holds with the Company and its
Affiliates.

 

9



--------------------------------------------------------------------------------

11.    PAYMENTS UPON TERMINATION OF EMPLOYMENT.

(a)    Termination Due to Death or Disability. In the event that the Executive’s
employment hereunder is terminated due to his death or Disability, the Executive
(or his estate or his beneficiaries, in the event of his death), shall be
entitled to receive:

(i)    Payment in respect of (A) his accrued but unpaid paid time off, to the
extent consistent with then current Company policy, and Base Salary through the
Termination Date, (B) any unpaid business expense reimbursements due to the
Executive under Section 8 of this Agreement and (C) notwithstanding anything to
the contrary in Section 5 of this Agreement, in the event that the Termination
Date occurs after the end of a fiscal year, but prior to the date on which the
Annual Bonus earned by the Executive with respect to such fiscal year is paid to
the Executive, payment of such Annual Bonus ((A), (B) and (C) together, the
“Accrued Amounts”). The Accrued Amounts shall be paid as soon as reasonably
practicable, but no later than thirty (30) days, following the Termination Date;

(ii)    payment of vested benefits, if any, in accordance with the applicable
benefit plans and programs of the Company as in effect from time to time;

(iii)    subject to the Executive’s continued compliance with the Restrictive
Covenants, notwithstanding anything in the Stock Incentive Plan or applicable
award agreement to the contrary:

(A)    payment of any Annual Bonus attributable to the year of termination,
based on actual performance against the annual performance goals established
under the Company’s applicable Management Incentive Plan for such year and the
portion of the year during which the Executive provided services to the Company
(the “Pro Rata Bonus”), payable in a single lump-sum at the time that active
employees receive their bonus payments for such year, but in any event by
March 15 of the year following the year of termination; and

(B)    to the extent the Executive holds any vested stock options to purchase
shares of the Company’s common stock on the Termination Date, such vested
options shall remain exercisable for a period of three years following the
Termination Date (or for the remainder of the term of the option, if shorter),
subject to any replacement or cancellation required by the definitive documents
creating a Change in Control.

(b)    Termination by the Company for Cause or Voluntary Resignation. In the
event the Company terminates the Executive’s employment hereunder for Cause or
in the event of a Voluntary Resignation:

(i)     payment of the Accrued Amounts as soon as reasonably practicable, but no
later than thirty (30) days, following the Termination Date; and

(ii)    payment of vested benefits, if any, in accordance with the applicable
benefit plans and programs of the Company as in effect from time to time.

 

10



--------------------------------------------------------------------------------

(c)    Termination by the Company without Cause or by the Executive for Good
Reason.

(i)    In the event that the Executive’s employment hereunder is (x) terminated
by the Company without Cause, other than due to Disability or death or (y) the
Executive resigns for Good Reason, the Executive shall be entitled to receive:

(A)    payment of the Accrued Amounts as soon as reasonably practicable, but no
later than thirty (30) days, following the Termination Date;

(B)    payment of vested benefits, if any, in accordance with the applicable
benefit plans and programs of the Company as in effect from time to time; and

(C)    subject to (x) the Executive’s satisfaction of the Release Requirements
and (y) the Executive’s continued compliance with the Restrictive Covenants:

(1)    continued payment of Base Salary at the annualized rate in effect on the
Termination Date for a period of twenty-four (24) months following the
Termination Date, in accordance with the Company’s usual and customary payroll
practices;

(2)    if the Termination Date does not occur within the Change in Control
Period, payment of two times’ the Executive’s Target Annual Bonus Opportunity
for the year prior to the year of termination, payable over a period of
twenty-four (24) months following the Termination Date, in accordance with the
Company’s usual and customary payroll practices;

(3)    if the Termination Date occurs within the Change in Control Period,
payment of two times’ the greater of (x) the Executive’s Annual Bonus paid with
respect to the year prior to the year of termination or (y) the Executive’s
Target Annual Bonus Opportunity for the year of termination;

(4)    a lump sum payment, payable on the Release Date, equal to $40,000; and

(5)    payment of a Pro Rata Bonus, payable in a single lump-sum at the time
that active employees receive their bonus payments for such year, but in any
event by March 15 of the year following the year of termination.

Notwithstanding anything herein to the contrary, if the Termination Date occurs
during the Change in Control Period and the Change in Control is a “change in
control event” as that term is defined under Treasury Regulation
Section 1.409A-3(i)(5)(i), the payments described in Section 11(c)(i)(C)(1) and
(3) shall be paid in a single lump sum on the Release Date (as defined below)
or, if later, the date of consummation of the Change in Control.

 

11



--------------------------------------------------------------------------------

(ii)    Payments to be made under Section 11(c)(i)(C) (the “Severance Payments”)
shall be provided or shall commence on the 60th day after the Termination Date
(the “Release Date”), provided that, as of the 52nd day after the Termination
Date, the Release Requirements are satisfied. If the Release Requirements are
not satisfied as of the 52nd day after the Termination Date (and the Release has
been provided to the Executive within five (5) days following the Termination
Date), then the Executive shall not be entitled to any payments or benefits
under the foregoing subsections and the Company and its Affiliates shall have no
further obligations in connection therewith. If the Release Requirements are
satisfied, then the portion of the Severance Payments which would otherwise have
been paid during the period between the Termination Date and the Release Date
shall instead be paid as soon as reasonably practicable following the Release
Date. For purposes of this Agreement, the “Release Requirements” shall be
satisfied if, as of the applicable date, the Executive has executed a general
release of claims against the Company and its Affiliates in substantially the
form attached hereto as Exhibit A and the revocation period required by
applicable law has expired without the Executive’s revocation of such release.
If the Executive’s employment ends during the Change in Control Period but
before the consummation of the Change in Control, any payments scheduled to be
enhanced or accelerated by a Change in Control shall not be enhanced or
accelerated unless such Change in Control occurs during the Change in Control
Period related to the Termination Date.

(d)    No Mitigation Requirement or Offset. In the event of any termination of
employment under this Section 11, the Executive shall be under no obligation to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and the Company’s obligation to make the payments provided for under this
Agreement and otherwise to perform its obligations hereunder shall not be
affected by any set-off or counterclaim that the Company may have against the
Executive.

(e)    No Other Severance Benefits. Except as specifically set forth in this
Agreement, the Executive covenants and agrees that the Executive shall not be
entitled to any other form of severance or termination payments or benefits from
the Company, including, without limitation, payments or benefits otherwise
payable under any of the Company’s regular severance policies.

(f)    Nature of Payments. Any amounts due under this Section 11 are in the
nature of severance payments considered to be reasonable by the Company and the
Executive and are not in the nature of a penalty.

 

12



--------------------------------------------------------------------------------

12.    RESTRICTIVE COVENANTS.

(a)    Non-Competition.

(i)    The Executive acknowledges and recognizes the highly competitive nature
of the businesses of the Company and its subsidiaries and accordingly agrees
that during the Term of Employment and the Restricted Period, the Executive will
not directly or indirectly become an employee, director, or independent
contractor of, or a consultant to, or perform any services for, or acquire any
financial interest in, any Person engaging in a Competing Business.

(ii)    Notwithstanding anything to the contrary in this Agreement, the
Executive may:

(A)    directly or indirectly own, solely as an investment, securities of any
Person engaged in a Competing Business which are publicly traded on a national
or regional stock exchange or on the over-the-counter market if the Executive
(1) is not a controlling person of, or a member of a group which controls, such
person and (2) does not, directly or indirectly, own one percent (1%) or more of
any class of securities of such Person (excluding any interest the Executive
owns through a mutual fund, private equity fund or other pooled account);

(B)    provide services for a subsidiary or division of a Person that is engaged
in a Competing Business as long as such subsidiary or division (1) is not itself
engaged in a Competing Business and (2) does not, and the Executive does not,
provide any services or reveal any Confidential Information to the Person that
is engaged in a Competing Business that relate (directly or indirectly) to such
Competing Business; and

(C)    continue to engage in those activities set forth in Section 3(b),
provided that Executive is not engaging in such activities for a Competing
Business.

(b)    Non-Solicitation.

(i)    During the Term of Employment and the Restricted Period, the Executive
will not, whether on the Executive’s own behalf or on behalf of or in
conjunction with any person, company, business entity or other organization
whatsoever, solicit or hire, or attempt to solicit or hire:

(A)    any customer or supplier of the Company or any of its subsidiaries in
connection with any business activity that then competes or is planned to
compete with the Company or such subsidiary or to terminate or alter in a manner
adverse to the Company or such subsidiary such customer’s or supplier’s
relationship with the Company or such subsidiary; or

(B)    any Company Employee or individual who was a Company Employee within the
six-month period immediately prior thereto.

 

13



--------------------------------------------------------------------------------

Notwithstanding the foregoing, it shall not be a violation of this Section 12(b)
for the Executive (i) to engage in general solicitations for employment via
print, electronic or other media so long as such solicitations are not
specifically targeted at Company Employees or individuals who were Company
Employees within the six-month period immediately prior thereto (provided that
this clause (i) is an exception from the prohibition on solicitation but does
not permit hiring Company Employees who respond to the general solicitation),
(ii) to solicit or hire any personal assistant(s) of his hired after the
Effective Date or (iii) to provide letters of reference for any Company Employee
or individual who was a Company Employee within the six-month period immediately
prior thereto.

(c)    Confidentiality.

(i)    The Executive hereby agrees that, during the Term of Employment and
thereafter, other than in the proper performance of his duties for the Company
and its Affiliates, he will hold in strict confidence any proprietary
information or Confidential Information related to the Company or any of its
Affiliates. For purposes of this Agreement, the term “Confidential Information”
shall mean all information of the Company or any of its Affiliates (in whatever
form) which is not generally known to the public, including without limitation
any inventions, processes, methods of distribution, customer lists or customers’
or trade secrets, provided that Confidential Information shall not include
(A) information the Executive is required to disclose by applicable law,
regulation or legal process so long as the Executive notifies the Company
promptly (it being understood that “promptly” shall mean “prior to” unless prior
notice is not possible, in which case “promptly” shall mean as soon as
practicable following) of the Executive’s obligation to disclose Confidential
Information by applicable law, regulation or legal process and cooperates with
the Company to limit the extent of such disclosure, or (B) any information that
is or becomes publicly known through no fault of the Executive. Notwithstanding
anything to the contrary, the Executive is not prohibited from reporting
possible violations of federal law or regulations to any governmental agency or
entity, including but not limited to the Department of Justice, the Securities
and Exchange Commission, the Congress, and any agency Inspector General, or
making other disclosures that are protected under the whistleblower provisions
of federal law or regulation and the Executive is not required to obtain the
Company’s approval or notify the Company that the Executive intends to make or
has made such a report or disclosure. Further, the Executive is hereby advised
as follows pursuant to the Defend Trade Secrets Act: “An individual shall not be
held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

 

14



--------------------------------------------------------------------------------

An individual who files a lawsuit for retaliation by an employer for reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (A) files any document containing the trade secret under seal; and
(B) does not disclose the trade secret, except pursuant to court order.”

(ii)    The Executive agrees that at the time of the termination of his
employment with the Company, whether at the insistence of the Executive or the
Company, and regardless of the reasons therefor, he will deliver to the Company,
and not keep or deliver to anyone else, any and all notes, files, memoranda,
papers and, in general, any and all physical and electronic matter containing
Confidential Information, including any and all documents significant to the
conduct of the business of the Company or any subsidiary or Affiliate of the
Company which are in his possession, except for any documents for which the
Company or any subsidiary or Affiliate of the Company has given written consent
to removal at the time of the termination of the Executive’s employment and
information relating to Executive’s compensation.

(d)    Non-Disparagement. The Executive agrees that he will not, any time during
the Term of Employment and on or after the time of the termination of his
employment with the Company for any reason, directly or indirectly, disparage
(i) the Company or its Affiliates, (ii) the business, property or assets of the
Company or its Affiliates, or (iii) any of the former, current or future
officers, directors, employees or shareholders of the Company or its Affiliates.
At any time during the Term of Employment and on or after the time of the
termination of the Executive’s employment with the Company for any reason, the
Company (i) agrees that it will not make any public filings (except as required
by applicable law or upon advice of external securities counsel) that make any
disparaging statements or remarks about the Executive or his services and
(ii) shall direct its executive officers and members of the Board (in their
individual capacities or on behalf of the Company) not to, directly or
indirectly, make or publish any disparaging statements or remarks about the
Executive or his services.. Nothing in this Section shall be construed to limit
the ability of Executive or the Company’s officers or members of the Board (in
their individual capacities or on behalf of the Company) to give truthful
testimony pursuant to valid legal process, including but not limited to, a
subpoena, court order or a government investigative matter, nor is it intended
to limit internal communications by the Executive with respect to oversight of
the Company or his subordinates or by the Board with respect to oversight of the
Executive.

(e)    Injunctive Relief. It is impossible to measure in money the damages that
will accrue to the Company or any of its Affiliates in the event that the
Executive breaches any of the Restrictive Covenants. In the event that the
Executive breaches any such Restrictive Covenant, the Company or any of its
Affiliates shall be entitled to an injunction restraining the Executive from
violating such Restrictive Covenant (without posting any bond). If the Company
or any of its Affiliates shall institute any action or proceeding to enforce any
such Restrictive Covenant, the Executive hereby waives the claim or defense that
the Company or any of its Affiliates has an adequate remedy at law and agrees
not to assert in any such action or proceeding the claim or defense that the
Company or any of its Affiliates has an adequate remedy at law. The foregoing
shall not prejudice the Company’s or any of its Affiliates’ other

 

15



--------------------------------------------------------------------------------

rights or remedies under applicable law or equity. In addition, the Company and
the Executive agree that the Executive violates any Restrictive Covenant, the
Company may cease payment of the Severance Payments.

13.    WORK PRODUCT.

(a)    In consideration of the Company’s promises and undertakings in this
Agreement, the Executive agrees that all Work Product will be disclosed promptly
by the Executive to the Company, shall be the sole and exclusive property of the
Company, and is hereby assigned to the Company, regardless of whether (i) such
Work Product was conceived, made, developed or worked on during regular hours of
his employment or his time away from his employment, (ii) the Work Product was
made at the suggestion of the Company; or (iii) the Work Product was reduced to
drawing, written description, documentation, models or other tangible form.
Without limiting the foregoing, the Executive acknowledges that all original
works of authorship that are made by the Executive, solely or jointly with
others, within the scope of his employment and that are protectable by copyright
are “works made for hire,” as that term is defined in the United States
Copyright Act (17 U.S.C., Section 101), and are therefore owned by the Company
from the time of creation.

(b)    The Executive agrees to assign, transfer, and set over, and the Executive
does hereby assign, transfer, and set over to the Company, all of his right,
title and interest in and to all Work Product, without the necessity of any
further compensation, and agrees that the Company is entitled to obtain and hold
in its own name all patents, copyrights, and other rights in respect of all Work
Product. The Executive agrees to (i) cooperate with the Company during and after
his employment with the Company in obtaining patents or copyrights or other
intellectual-property protection for all Work Product; (ii) execute,
acknowledge, seal and deliver all documents tendered by the Company to evidence
its ownership thereof throughout the world; and (iii) cooperate with the Company
in obtaining, defending and enforcing its rights therein.

(c)    The Executive represents that there are no other contracts to assign
inventions or other intellectual property that are now in existence between the
Executive and any other Person. The Executive further represents that he has no
other employment or undertakings that might restrict or impair his performance
of this Agreement. The Executive will not in connection with his employment by
the Company, use or disclose to the Company any confidential, trade secret, or
other proprietary information of any previous employer or other Person that the
Executive is not lawfully entitled to disclose.

14.    POST-TERMINATION OBLIGATIONS.

For two years following the Term of Employment, the Executive shall, upon
reasonable notice, use his reasonable best efforts to assist and cooperate with
the Company and its counsel by providing such information and assistance to the
Company as may reasonably be required by the Company at the Company’s expense in
connection with any existing or threatened claim, arbitral hearing, litigation,
action or governmental or other investigation involving the conduct of business
of the Company or its Affiliates not commenced by the Executive and about which
the Executive has knowledge. The Executive’s obligation to cooperate shall be
reasonably limited so as not to unreasonably interfere with his other business
or personal obligations and shall in no event exceed five hours per month.

 

16



--------------------------------------------------------------------------------

15.    ARBITRATION.

(a)    Any dispute, claim or controversy arising under or in connection with
this Agreement or the Executive’s employment hereunder or the termination
thereof, other than injunctive relief under Section 12 hereof but including the
arbitrability of the dispute itself, shall be settled exclusively by arbitration
administered by the American Arbitration Association (the “AAA”) and carried out
in the Commonwealth of Massachusetts. The arbitration shall be conducted in
accordance with the AAA rules governing commercial arbitration in effect at the
time of the arbitration, except as modified herein. There shall be one
arbitrator, mutually selected by the Company and the Executive from a list of
arbitrators provided by the AAA within thirty (30) days of receipt by respondent
of the demand for arbitration. If the Company and Executive cannot mutually
agree on an arbitrator within thirty (30) days, then the parties shall request
that the AAA appoint the arbitrator and the arbitrator shall be appointed by the
AAA within fifteen (15) days of receiving such request. The Parties agree that
the Federal Arbitration Act, 9 U.S.C. §1 et seq. and the AAA Employment
Arbitration Rules shall apply to the interpretation and enforcement of this
Agreement.

(b)    The arbitration shall commence within forty-five (45) days after the
appointment of the arbitrator; the arbitration shall be completed within sixty
(60) days of commencement; and the arbitrator’s award shall be made within
thirty (30) days following such completion. The parties may agree to extend the
time limits specified in the foregoing sentence.

(c)    The arbitrator may award any form of relief permitted under this
Agreement and applicable law, including damages and temporary or permanent
injunctive relief, except that the arbitral tribunal is not empowered to award
damages in excess of compensatory damages, and each party hereby irrevocably
waives any right to recover punitive, exemplary or similar damages with respect
to any dispute. The arbitrator may award attorney’s fees. The award shall be in
writing and shall state the reasons for the award. Notwithstanding the
foregoing, the Company shall pay all expenses of any arbitration and, following
a Change in Control, all attorneys’ fees incurred by the Executive in connection
with a dispute.

(d)    The decision rendered by the arbitral tribunal shall be final and binding
on the parties to this Agreement. Judgment may be entered in any court of
competent jurisdiction. The parties hereto waive, to the fullest extent
permitted by law, any rights to appeal to, or to seek review of such award by,
any court. The parties hereto further agree to obtain the arbitral tribunal’s
agreement to preserve the confidentiality of the arbitration.

16.    LEGAL FEES AND INDEMNIFICATION.

(a)    Except as specifically provided in Sections 8(e) and 15(c), each Party
shall bear the cost of any legal fees and other fees and expenses which may be
incurred in connection with the negotiation of, and enforcing its respective
rights under, this Agreement.

(b)    During the Term of Employment and for so long as there exists liability
thereafter with regard to the Executive’s activities during the Term of
Employment on behalf of

 

17



--------------------------------------------------------------------------------

the Company, the Company shall indemnify the Executive to the fullest extent
permitted by applicable law, and shall at the Company’s election provide the
Executive with legal representation or shall advance to the Executive reasonable
attorneys’ fees and expenses as such fees and expenses are incurred (subject to
an undertaking from the Executive to repay such advances if it shall be finally
determined by a judicial decision which is not subject to further appeal that
the Executive was not entitled to the reimbursement of such fees and expenses).

(c)    During the Term of Employment and for six years thereafter, the Executive
shall be entitled to the same directors’ and officers’ liability insurance
coverage that the Company provides generally to its other directors and
officers, as may be amended from time to time for such directors and officers.

17.    ASSIGNABILITY; BINDING NATURE.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and assigns.
Rights or obligations of the Company under this Agreement may be, and may only
be, assigned or transferred by the Company pursuant to a merger or
consolidation, or the sale or liquidation of all or substantially all of the
assets of the Company, provided that the assignee or transferee is the successor
to all or substantially all of the assets of the Company and such assignee or
transferee assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law. No
rights or obligations of the Executive under this Agreement may be assigned or
transferred by the Executive other than his rights to compensation and benefits,
which may be transferred only by will or operation of law, provided that any
amount due hereunder to the Executive at the time of his death shall instead be
paid to his estate or his designated beneficiary.

18.    AMENDMENT OR WAIVER.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company.
No waiver by either Party of any breach by the other Party of any condition or
provision contained in this Agreement to be performed by such other Party shall
be deemed a waiver of a similar or dissimilar condition or provision at the same
or any prior or subsequent time. Any waiver must be in writing and signed by the
Executive or an authorized officer of the Company, as the case may be.

19.     SECTION 409A.

(a)    To the extent applicable, this Agreement will be construed to comply, and
administered in compliance, with Section 409A of the Code.

 

18



--------------------------------------------------------------------------------

(b)    Notwithstanding anything in this Agreement to the contrary, if as of the
Termination Date the Executive is a “specified employee” as defined in
Section 409A of the Code and the deferral of the commencement of any payments or
benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated or additional tax
under Section 409A of the Code, then:

(i)    the Company will defer the commencement of the payment of any such
payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to Executive) until the first business day
of the seventh month following Termination Date (or the earliest date as is
permitted under Section 409A of the Code), or

(ii)    (A) with respect to the provision of in-kind benefits hereunder which
are otherwise not exempt from the six (6) month delay requirements, during the
period beginning on the Termination Date, and ending on the six (6) month
anniversary of such date, Executive may be permitted to commence use of such
benefits so long as Executive reimburses the Company, on the last business day
of each month, all or part of which occurs during such period, for the amount of
any income imputed to Executive under applicable tax rules as a result of any
benefits provided to Executive during such month, and (B) in such event, on the
1st business day of seventh month following the Termination Date, the Company
shall make a one-time, lump sum cash payment to Executive in an amount equal to
the payments made by Executive in accordance with Section 19(b)(ii)(A) above,
together with interest thereon accruing at the applicable federal rate for
instruments of less than one year, and

(iii)    if any other payments of money or other benefits due to Executive
hereunder could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred to
the extent that such deferral will make such payment or other benefits compliant
under Section 409A of the Code, or otherwise such payment or other benefits
shall be restructured, to the extent possible, in a manner, determined by the
Board, that does not cause such an accelerated or additional tax.

(c)    For purposes of Section 409A of the Code, (i) references herein to the
Executive’s Termination Date, “termination of employment” or like reference
shall refer to the Executive’s separation from service with the Company within
the meaning of Section 409A of the Code and (ii) the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate payments.

(d)    Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code: (x) the amount of expenses eligible for reimbursement
or in-kind benefits provided to the Executive during any calendar year will not
affect the amount of expenses eligible for reimbursement or in-kind benefits
provided to the Executive in any other calendar year, (y) the Company shall
reimburse the Executive for expenses for which he is entitled to be reimbursed
on or before the last day of the calendar year following the calendar year in
which the applicable expense is incurred, and (z) the right to payment or
reimbursement or in-kind benefits hereunder may not be liquidated or exchanged
for any other benefit.

(e)    The Company shall consult with Executive in good faith regarding the
implementation of the provisions of this Section 19; provided that,
notwithstanding anything in

 

19



--------------------------------------------------------------------------------

this Agreement to the contrary, neither the Company nor any of its Affiliates,
employees or representatives shall have any liability to Executive with respect
to any tax liabilities imposed on Executive under Section 409A of the Code. In
the event that any changes are made to Section 409A of the Code, this Section 19
shall be deemed amended to the extent necessary to cause this Agreement to
comply with such changes to such law.

20.    MODIFIED SECTION 280G CUTBACK.

(a)    Notwithstanding any other provision of this Agreement, except as set
forth in Section 20(b), in the event that the Company undergoes a “Change in
Ownership or Control” (as defined below), the Company shall not be obligated to
provide to the Executive a portion of any “Contingent Compensation Payments” (as
defined below) that the Executive would otherwise be entitled to receive to the
extent necessary to eliminate any “excess parachute payments” (as defined in
Section 280G(b)(1) of the Code) for the Executive. For purposes of this
Section 20(a), the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”

(b)    Notwithstanding the provisions of Section 20(a), no such reduction in
Contingent Compensation Payments shall be made if (1) the Eliminated Amount
(computed without regard to this sentence) exceeds (2) 100% of the aggregate
present value (determined in accordance with Treasury Regulation
Section 1.280G-1, Q/A-31 and Q/A-32 or any successor provisions) of the amount
of any additional taxes that would be incurred by the Executive if the
Eliminated Payments (determined without regard to this sentence) were paid to
the Executive (including, state and federal income taxes on the Eliminated
Payments, the excise tax imposed by Section 4999 of the Code payable with
respect to all of the Contingent Compensation Payments in excess of the
Executive’s “base amount” (as defined in Section 280G(b)(3) of the Code), and
any withholding taxes). The override of such reduction in Contingent
Compensation Payments pursuant to this Section 20(b) shall be referred to as a
“Section 20(b) Override.” For purpose of this paragraph, if any federal or state
income taxes would be attributable to the receipt of any Eliminated Payment, the
amount of such taxes shall be computed by multiplying the amount of the
Eliminated Payment by the maximum combined federal and state income tax rate
provided by law. Any determination required under this Section shall be made in
writing by a third party expert (the “Expert”) that is selected by the Company,
subject to the Executive’s consent (not to be unreasonably conditioned, delayed
or withheld), prior to the Change in Ownership or Control and the determinations
of such Expert shall be final and binding on all persons.

(c)    For purposes of this Section 20 the following terms shall have the
following respective meanings:

(i)    “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

 

20



--------------------------------------------------------------------------------

(ii)    “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

(d)    Any payments or other benefits otherwise due to the Executive following a
Change in Ownership or Control that could reasonably be characterized (as
determined by the Expert) as Contingent Compensation Payments (the “Potential
Payments”) shall be made within three business days following receipt by the
Company of the Expert’s final determination of (1) which Potential Payments
constitute Contingent Compensation Payments, (2) the Eliminated Amount and
(3) whether the Section 20(b) Override is applicable (except for any Potential
Payments which are not due to be made until after such date, which Potential
Payments shall be made on the date on which they are due).

(e)    The Contingent Compensation Payments to be treated as Eliminated Payments
shall be determined by the Expert by determining the “Contingent Compensation
Payment Ratio” (as defined below) for each Contingent Compensation Payment and
then reducing the Contingent Compensation Payments in order beginning with the
Contingent Compensation Payment with the highest Contingent Compensation Payment
Ratio. For Contingent Compensation Payments with the same Contingent
Compensation Payment Ratio, such Contingent Compensation Payment shall be
reduced based on the time of payment of such Contingent Compensation Payments
with amounts having later payment dates being reduced first. For Contingent
Compensation Payments with the same Contingent Compensation Payment Ratio and
the same time of payment, such Contingent Compensation Payments shall be reduced
on a pro rata basis (but not below zero) prior to reducing Contingent
Compensation Payment with a lower Contingent Compensation Payment Ratio. The
term “Contingent Compensation Payment Ratio” shall mean a fraction the numerator
of which is the value of the applicable Contingent Compensation Payment that
must be taken into account by the Executive for purposes of Section 4999(a) of
the Code, and the denominator of which is the actual amount to be received by
the Executive in respect of the applicable Contingent Compensation Payment. For
example, in the case of an equity grant that is treated as contingent on the
Change in Ownership or Control because the time at which the payment is made or
the payment vests is accelerated, the denominator shall be determined by
reference to the fair market value of the equity at the acceleration date, and
not in accordance with the methodology for determining the value of accelerated
payments set forth in Treasury Regulation Section 1.280G-1Q/A-24(b) or (c)).

(f)    The provisions of this Section 20 are intended to apply to any and all
payments or benefits available to the Executive under this Agreement or any
other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.

21.    SEVERABILITY.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

 

21



--------------------------------------------------------------------------------

22.    SURVIVORSHIP.

The respective rights and obligations of the Parties hereunder shall survive any
termination of this Agreement to the extent necessary to achieve the intended
preservation of such rights and obligations. In particular, the provisions of
Sections 11, 12, 13 and 14 shall remain in effect as long as is necessary to
give effect thereto.

23.    REFERENCES.

In the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

24.    GOVERNING LAW.

This Agreement shall be governed in accordance with the laws of the Commonwealth
of Massachusetts without reference to its principles of conflict of laws.

25.    WITHHOLDING.

The Company shall be entitled to withhold from any payment to the Executive any
amount of tax withholding required by applicable law at the times dictated by
applicable law.

26.    HEADINGS.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

27.    NOTICES.

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) delivered
by certified or registered mail, postage prepaid, return receipt requested or
(c) delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the Party concerned at the
address indicated below or to such changed address as such Party may
subsequently give such notice of:

If to the Company:

Endurance International Group Holdings, Inc.

10 Corporate Drive

Suite 300

Burlington, MA 01803

Attention: General Counsel

 

22



--------------------------------------------------------------------------------

If to the Executive, to the most recent address shown on the records of the
Company.

28.    ENTIRE AGREEMENT.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes in all respects any
prior agreements, understandings, discussions, negotiations and undertakings,
whether written or oral, between the Parties with respect thereto. Under no
circumstances shall the Executive be entitled to any other payments or benefits
of any kind, except for the payments and benefits described or referred to
herein, unless otherwise agreed to the Company and the Executive in writing.

29.    COUNTERPARTS.

This Agreement may be executed in two or more counterparts, each of which will
be deemed an original.

 

23



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

ENDURANCE INTERNATIONAL GROUP HOLDINGS, INC. By:  

/s/ Jim Neary

Name:   Jim Neary Title:   Director, Chair of the Compensation Committee

 

[Signature Page for Employment Agreement]



--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Jeffrey H. Fox

Jeffrey H. Fox

 

[Signature Page for Employment Agreement]



--------------------------------------------------------------------------------

Schedule I

Existing Boards of Directors

Avis Budget Group, Inc.

Blackhawk Network Holdings, Inc.

Convergys Corporation



--------------------------------------------------------------------------------

Schedule II

Company Competitors

 

  •   Digital Ocean, Inc.

 

  •   DreamHost Inc.

 

  •   Envato

 

  •   Flywheel (Fancy Chap, Inc.)

 

  •   GoDaddy, Inc.

 

  •   Liquid Web, LLC

 

  •   MailChimp (The Rocket Science Group, LLC)

 

  •   Rackspace Hosting, Inc.

 

  •   SiteGround

 

  •   Squarespace, Inc.

 

  •   United Internet AG/1 and 1 Internet

 

  •   Verisign, Inc.

 

  •   Web.com, Inc.

 

  •   Weebly, Inc.

 

  •   Wix, Ltd.

 

  •   WPEngine, Inc.

 

  •   Yext, Inc.

 

  •   Subsidiaries of the above companies



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

[The language in this Release may change, in the discretion of the Company,
based on legal developments and to the extent required by applicable law in
order to render the release enforceable.]

SEPARATION AND RELEASE AGREEMENT

1.    I, (Insert Name), hereby acknowledge that my employment by Endurance
International Group (the “Company”) has ended as of (Insert Date), (the
“Termination Date”). I further acknowledge that I have already received all
compensation of any type whatsoever to which I am entitled through my
Termination Date from the Company or from any other “Released Party” (as that
term is defined in Paragraph 4 below), including, without limitation, all wages,
overtime, bonuses, commissions, and accrued but unused vacation pay.

2.    Severance Payments. In exchange for the Company’s receipt of this Release,
signed by me, [and provided I do not revoke this Release in the manner specified
in Paragraph 14 herein within seven (7) days after signing it,] the Company will
provide to me the [severance benefits] (as described in my employment agreement
with the Company dated <DATE> (the “Employment Agreement”) on the terms and
conditions set forth therein). I agree and acknowledge that the Severance
Payments constitute payments or benefits to which I would not be entitled if I
did not sign this Release. I understand that information will be provided to me
about my right to continue health benefits through the Company through the
federal law known as COBRA.

3.    Release of Claims. In consideration of the Severance Payments, I, on
behalf of myself, my heirs, assigns, legal representatives, successors in
interest, and any person claiming through me or any of them, hereby completely
release and forever discharge all “Released Parties” (as that term is defined in
paragraph 4 below) from any and all claims, demands or liabilities whatsoever,
based on any act or omission occurring before my signing of this Release,
including, without limitation, any claims, demands or liabilities arising out of
my employment with any Released Party or the ending of such employment. The
matters released include, but are not limited to, any claim arising under: Title
VII of the Civil Rights Act of 1964; the Federal Civil Rights Act of 1991; the
Worker Adjustment and Retraining Notification Act of 1988; the Americans with
Disabilities Act of 1990; the Federal Family and Medical Leave Act of 1993; the
Equal Pay Act; the Ralph Civil Rights Act; the Employee Retirement Income
Security Act of 1974; the Age Discrimination in Employment Act; the Older
Workers’ Benefit Protection Act; the Massachusetts General Laws; the
Massachusetts Fair Employment Practice Act; the Massachusetts Wage Act, Gen.
Laws ch. 149, § 148 et seq. (Massachusetts law regarding payment of wages and
overtime); any federal, state or local law, regulation or ordinance regulating
wages, hours and working conditions; any action based on any alleged breach of
contract, breach of the covenant of good faith and fair dealing, fraud,
fraudulent inducement or any other tort; any violation of public policy or
statutory or constitutional rights; any claim for severance pay, bonus or
similar benefit, sick leave, pension, retirement, vacation pay, holiday pay,
stock options, car allowance, life insurance, health or medical insurance, or
any other fringe



--------------------------------------------------------------------------------

benefit; any claim for reimbursement of health or medical costs; and any claim
for disability. Notwithstanding anything in this release to the contrary, this
release shall not effect a release of any claim I may have for post-termination
rights or benefits under my Employment Agreement, any claim for indemnification
from the Company under my Employment Agreement or otherwise, or for directors’
and officers’ insurance benefits, to the extent set forth in Section 16(c) of my
Employment Agreement.

4.    “Released Parties” Defined. For purposes of this Release, the term
“Released Parties” means the Company, and each of its respective parents,
subsidiaries and affiliates, and all of the current and former employees,
officers, directors, trustees, agents, representatives, shareholders, attorneys,
accountants, partners, insurers, advisors, partnerships, joint venturers,
successors and assigns, employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs) of any of them, in
their individual and official capacities, and the respective heirs and personal
representatives of any of them, and any other persons acting by, through, under
or in concert with any of them.

5.    Release of Unknown Claims. I understand and agree that this Release
extinguishes all claims I have ever had or now have against any Released Party,
whether such claim is currently known or unknown, vested or contingent, foreseen
or unforeseen. I understand that if any fact concerning any matter covered by
this Release is found hereafter to be other than or different from the facts I
now believe to be true, I expressly accept and assume that this Release shall be
and remain effective, notwithstanding such difference in the facts.

6.    No Claims. Except as permitted hereby, I agree that I will not file, nor
encourage or knowingly permit another to file, any claim, charge, action, or
complaint (collectively “Claim”) concerning any matter released herein. If I
have previously filed any such Claim, I agree to take all steps necessary to
cause it to be withdrawn without delay; provided, however, that nothing in this
Release: (i) prevents me from (a) filing a Claim with, cooperating with, or
participating in any proceeding before the Equal Employment Opportunity
Commission or a state fair employment practices agency (except that I
acknowledge that I may not recover any monetary benefits in connection with any
such Claim, and I agree that if any such Claim is filed on my behalf, I shall
take all reasonable steps necessary to refuse any damages or individualized
relief in connection therewith), or (b) communicating with government agencies
about possible violations of federal, state, or local laws or otherwise
providing information to government agencies or participating in government
agency investigations or proceedings; or (ii) shall limit or restrict my right
to (a) challenge the validity of this Release under the ADEA, or (b) prosecute
any ADEA claim if such claim arises after I sign this Release, and no such
action on my part shall be deemed to violate this provision or any other
provision of this Release.

7.    Release Confidential. I represent and agree that I will keep the terms of
this Release, including the amount of the Severance Payments, completely
confidential, and that I will not disclose such information to anyone, except as
follows: (a) to my immediate family and professional representatives (provided
they are informed of this confidentiality provision); (b) to any governmental
authority; and (c) in response to subpoena or other legal process, provided that
before making such disclosure (other than in response to a subpoena or other
process issued by a government agency), I shall give the Company as much prior
notice thereof as practical to enable the Company to seek, at its sole
discretion, an appropriate order preventing such disclosure.



--------------------------------------------------------------------------------

8.    Continuing Obligations. Except as otherwise permitted by Section 6 above
or my Employment Agreement, I acknowledge and reaffirm my obligation to keep
confidential and not to use or disclose any and all non-public information
concerning the Company that I acquired during the course of my employment with
the Company, including, but not limited to, any non-public information
concerning the Company’s business affairs, business prospects, and financial
condition. I further acknowledge and reaffirm my confidentiality obligations set
forth in my Employment Agreement and my continuing obligations with respect to
non-competition, non-solicitation, non-disparagement, and Company work product
set forth in Sections 11 and 12 of my Employment Agreement, all of which remain
in full force and effect. The Company acknowledges and reaffirms its obligations
with respect to non-disparagement set forth in Section 12(d) of my Employment
Agreement.

9.    Company Affiliation. I agree that, following the Termination Date, I will
not hold myself out as an officer, employee, or otherwise as a representative of
the Company, and I agree to update any directory information that indicates I am
currently affiliated with the Company. Without limiting the foregoing, I
represent and warrant that, within fifteen (15) days following the Termination
Date, I updated (or will update, if such period has not yet expired) any and all
social media accounts (including, without limitation, LinkedIn, Facebook,
Twitter and Four Square) to reflect that I am no longer employed by or
associated with the Company.

10.    Return of Company Property. I confirm that I have returned to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software and printers, flash drives and storage
devices, wireless handheld devices, cellular phones, smartphones, tablets,
etc.), Company identification, and any other Company-owned property in my
possession or control and have left intact all electronic Company documents,
including but not limited to those that I developed or helped to develop during
my employment. I further confirm that I have cancelled all accounts for my
benefit, if any, in the Company’s name, including but not limited to, credit
cards, telephone charge cards, cellular phone accounts, and computer accounts.

11.    Entire Agreement. This Release constitutes the entire agreement between
the Company and me as to any matter referred to in this Release. This Release
supersedes all other agreements between the Company and me, other than
                    . In executing this Release, I am not relying upon any
agreement, representation, written or oral statement, understanding, omission,
or course of conduct that is not expressly set forth in this Release.

12.    Governing Law; Arbitration. This Release shall be governed by and
enforced in accordance with the laws of the Commonwealth of Massachusetts,
without regard to its conflicts of law principles. I acknowledge that I
previously agreed, pursuant to Section 14 of my Employment Agreement, to
arbitrate any claim relating to or arising out of my employment with the
Company, and I acknowledge and affirm that such provision survives my
termination from employment with the Company. For clarification, but not
limitation, I further acknowledge and agree that any controversy or claim
arising out of or in any way relating to this Release or the breach thereof
shall also be settled by final and binding arbitration, consistent with the
terms, procedures, and exceptions set forth in Section 14 of the Employment
Agreement. I understand and agree that this arbitration provision shall not
apply to claims brought in a court of competent



--------------------------------------------------------------------------------

jurisdiction by either me or any Released Party to compel arbitration under this
provision, to enforce an arbitration award or to obtain preliminary injunctive
and/or other equitable relief in support of claims that may be prosecuted in an
arbitration by me or any Released Party.

13.    Successors and Assigns. This Release will bind and inure to the benefit
of the successors, assigns, heirs and personal representatives of the Released
Parties and me.

14.    Review Period. I acknowledge that prior to signing this Release, I have
been advised to consult with an attorney of my choice to review the Release, and
have taken such opportunity to the extent I wish to do so. I further acknowledge
that the Company has given me at least twenty-one (21) days to decide whether I
wish to execute this Release.

15.    Revocation. I understand that I may revoke this Release at any time
during the seven (7) days after I sign it (the “Last Revocation Day”), and that
the Release shall not become effective until the end of that revocation period.
I understand and agree that by executing, timely returning, and not revoking
this Release, I am waiving any and all rights or claims I might have under the
Age Discrimination in Employment Act, as amended by the Older Workers Benefit
Protection Act, and that I have received consideration beyond that to which I
was previously entitled. In the event I choose to revoke the Release, such
revocation must be by means of a writing signed by me and delivered within the
seven (7) day revocation period as follows: via facsimile or hand-delivery to
[                    ] at Endurance International Group., [                    ]
or by facsimile number [                    ]. If I revoke this Release via
facsimile, I agree that my facsimile signature will be valid and binding for all
purposes.

16.    Modification in Writing. No provision of this Release may be modified,
amended or waived except by a writing signed by me and an authorized
representative of the Company.

17.    No Admission of Liability. This Release shall not at any time or for any
purpose be deemed an admission of liability of any kind by any Released Party.
This Release may not be used or introduced as evidence in any legal proceeding,
except to enforce or challenge its terms.

18.    Headings. The headings, titles and captions contained in this Release are
inserted only for the convenience of the parties and for reference, and in no
way define, limit, extend or describe the scope of this Release or the intent of
any provision hereof.

19.    Severability. If any provision of this Release shall, for any reason, be
held by a court or other tribunal of competent jurisdiction to be invalid, void
or unenforceable, in whole or in part, such adjudication shall in no way affect
any other provisions of this Release or the validity or enforcement of the
remainder of this Release, and any provision thus affected shall itself be
modified only to the extent necessary to bring the provision within the
applicable requirements of the law.

20.    Timely Execution. To receive the Severance Payments, I must sign this
Release on or after my Last Day Worked, and return it to the Company within
twenty-one (21) days of my Last Day Worked, as follows: hand delivery or
first-class mail to [                                ] or by facsimile number
[                    ].



--------------------------------------------------------------------------------

Sincerely, The Endurance International Group, Inc. By:  
                                                                                
                 Its:                                         
                                                          

EMPLOYEE’S ACCEPTANCE OF RELEASE

I have read this Release and I understand all of its terms. I acknowledge and
agree that this Release is executed voluntarily, without coercion, and with full
knowledge of its significance. I further acknowledge that I have been given
twenty-one (21) days during which to decide whether to execute this Release, and
have used that time to the extent I wish to do so. I understand that my
execution of this Release constitutes a full, unconditional general release of
any and all known or unknown claims that I may have against any Released Party,
despite the fact that I may become aware of claims in the future which I did not
consider prior to signing this Release.

 

Date:  

 

   

 

      (Insert Employee Name)